Title: To George Washington from William Hull, 25 October 1786
From: Hull, William
To: Washington, George



Sir
Newton [Mass.] 25th October 1786

At the Request of a Number of Gentlemen in this State, & many of them Officers in the late American Army, I take the Liberty of addressing your Excellency on a Subject, which they conceive of very great Importance to them—Your Excellency has doubtless seen the Articles of Association formed in this State for the purpose of making a Settlement in the Western Country on the Ohio—A very considerable Number have subscribed to that Association and it is their Intention to carry it into Effect next Summer—As your Excellency has a perfect Knowledge of that Country, and we are persuaded, a Disposition to oblige those who were your Companions during the War, they have

requested me to solicit your Advice with respect to the best Mode of effecting their Plan—Any Communications which I shall have the Honor to receive, will be laid before those who intend to be adventurers, at their next meeting, which will soon take place—As there are many Persons possessing considerable Property, whose Intention it is to transfer that Property and remove their Families to that Country, they wish to do it in such a Way as will conduce most to their Interest. Cows particularly will be very necessary, & driving them such a distance will be injurious to them & attended with considerable Expence—They wish to know whether it would not be more eligible to ship them in some part of Connecticutt and land them at Alexandria or some other place at the Southward, & from there drive them by Land—If so they would wish to know the particular place where it would be most convenient to land them, the Distance from that place to Fort-Pitt, the Situation of the Roads, & a variety of other Circumstances which will occur to your Excellency—They likewise wish to know whether there is a Furnace at Fort Pitt, or in that Country, where they can procure Iron Ware, & indeed whether they can purchase such Articles as will be necessary for their comfortable Existance, or whether it will be best for them to carry them from N. England. Any general Hints, which your Excellency will please to give on the Subject will be very gratefully received by those who feel the strongest Affection to your Person, & the sincerest Wishes for your Happiness, & still place Confidence in that Friendship which was so eminently distinguished during the War As an apology for this Letter, perhaps it may not be amiss to mention, that at the last Meeting, they appointed me one of their Committee to conduct the Business—With my sincerest Wishes for the Health & Happiness of Mrs Washington, permit me to rank myself among those who feel the warmest Attachment to your Excellency, & to subscribe myself your most affectionate Friend

William Hull

